PER CURIAM.
Santa Rosa County School Board and Sewell, Todd & Broxton (jointly the em*1133ployer/carrier), appeal a workers’ compensation order denying the employer/carrier a recoupment of the overpayment of benefits resulting from the application of an offset under Escambia County Sheriff’s Dep’t v. Grice, 692 So.2d 896 (Fla.1997). The employer/carrier sought recoupment for the amount they overpaid before they asserted the right to take such an offset. Given our recent opinion in HRS District II et al. v. Pickard, 24 Fla. L. Weekly D1749, D2368, — So.2d -, -, 1999 WL 503456 (Fla. 1st DCA July 19, 1999), the order is affirmed in part, reversed in part, and remanded for entry of an order allowing a retroactive Grice offset and re-coupment only for the period between May 1,1997 and September 8,1997.
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings consistent with this opinion.
LAWRENCE, DAVIS AND VAN NORTWICK, JJ., CONCUR.